12-cv-01449-JNE-DTS Document 93-1 Filed 06/08/20 Pa




                                              Ci                     ,- rl
                                                                          E
                                                                     {q   c/)
                                                                     xg
                                          #sE                  Fgs
                                                               o5*q=9
          q,

          H
                          f-]
                          '$-
                                         ffi"s                  3g
                                                               ra'd
                                                               -r'Z
          ,*.              f)                                  -zF
                             r*J
                             i\l
          LK
             s               {al
             F               d;                                  \n
             T
             M               3
                             f"t
                                                                 {r
                                                                \n
             {               f-]
                                         +          t3
                                                     rJ
                                                                w
                                                                2
                                             .n   U              >

                                         \)        ._il
                                                          ?-    .,9                         lrl
                                         ..1-
                                          ?3       .,^          9                           tft
                                         j        .o
                                             L                  }
                                         3                      4                            I
                                                                                             I

                                                          c
                                         U j              n^    a
                                                                                            rlt




                 f4
              Y
              '.1
        ,l z
     :
     9 *_1 a)F
     =,
        ;(] FF.J7
                     l



                                                                 $#'q ei-,id,iJ
                  rl Z
                 orrl
         5               J
    (L
                 i,a
                 G ZN
                                                                     JUN        08 2/j2{J
                 q
         Ei
                    a)r
                 -1 FV)                                    *:-;'*3::_.-                .",lill
                 ;       lJ]Z
                         &,
         Z F
      !
      i!
      F
           Qcz   {
      F al <XF
         z il.aQ
         (,  n7
      -t rrl irlv<
      U      LL A-                 L/)
